DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 06/29/2021. Claims 1, 10, 19 have been amended. Claims 2, 3, 11, 12 have been cancelled. Therefore, claims 1, 4, 5-10, 13-19 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 101 rejections set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed 06/29/2021 have been fully considered but they are not persuasive. Applicant argues that (1) Thioux does not disclose simulating a code section and finding that a stack state has not changed from a beginning of simulating to an end of the simulating.

In response to argument (1), Examiner respectfully disagrees. Thioux discloses monitoring module retrieves the location of the potential shellcode and scans the allocated memory (Examiner interprets scanning as simulating) toward the beginning of the allocated memory starting from the beginning of the potential shellcode, and toward the endo of the allocated memory starting from the end of the potential shellcode…the new NOP sled pattern is added to the blacklist of patterns…see col.16 lines 27-40, 56-65. Therefore Examiner maintains that Thioux does teach these limitations. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 10, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thioux (Pat. No. US 9973531).

As per claims 1, 10, 19, Thioux discloses a method at a computing device for identification post compilation manipulation of a binary image, the method comprising: assessing the binary image for at least one junk instruction set (…detecting a heap spray attack based on the detection of a blacklisted pattern…once a heap spray attack is determined to be present in an object, the monitoring logic scans the memory allocated for the object for regions of memory at least a predetermined size…the monitoring logic scans for a pattern appearing on a predetermined blacklist of patterns at a predefined number of positions within the region of memory…see col.12 line 65-see col.13 line 19); wherein the at least one junk instruction set is from a library of junk instruction sets (see col.1 line 65-col.2 line 5); determining that the at least one junk instruction set is found within the binary image (…if a predetermined number of the first pattern is found in a contiguous manner, the monitoring logic scans the remainder of the current block of memory for a sequence including a NOP sled followed by potential shellcode followed by another NOP sled…see col.13 lines 23-45); and flagging the binary image as being manipulated based on the determining (…if a NOP sled/potential shellcode/NOP sled sequence of a predefined length is found, an alert signaling the presence of a heap spray attack is generated…see col.13 lines 41-45); wherein the library is updated by: simulating a code section from at least one binary image; finding that a stack state has not changed from a beginning of the simulating to an end of the simulating ; and adding the code section as a junk instruction within the library (monitoring module retrieves the location of the potential shellcode and scans the allocated memory (Examiner interprets scanning as simulating) toward the beginning of the allocated memory starting from the beginning of the potential shellcode, and toward the endo of the allocated memory starting from the end of the potential shellcode…the new NOP sled pattern is added to the blacklist of patterns…see col.16 lines 27-40, 56-65).



As per claims 4, 13, Thioux discloses wherein the junk instruction set is a defined plurality of consecutive no-operation instructions (col.13 lines 20-45).


As per claims 7, 16, Thioux discloses providing the flagged binary image to a risk assessment system (col. 14 lines 25-35).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9, 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thioux (Pat. No. US 9973531) in view of JHI et al (Pub. No. US 2018/0293072).



As per claims 5, 14, Thioux does not explicitly disclose wherein the junk instruction set is a plurality of memory push and pops. However JHI discloses wherein the junk instruction set is a plurality of memory push and pops (…execute operation, e.g. a PUSH, SUB, ADD, XOR…commands…see par. 41). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use JHI in Thioux for including the above limitations because one ordinary skill in the art would recognize it would further improve method of detecting a NOP sled sprayed in a heap memory with high accuracy…see JHI, par. 5.


As per claims 6, 15, the combination of Thioux and JHI discloses wherein the junk instruction set is an Exclusive Or opset performing no operation (JHI: see par. 41). The motivation for claims 6, 15 is the same motivation as in claims 5 and 14 above.


As per claims 8, 17, the combination of Thioux and JHI discloses wherein the flagging includes details of the manipulation (JHI: see par. 5). The motivation for claims 8, 17 is the same motivation as in claims 5 and 14 above.


As per claims 9, 18, the combination of Thioux and JHI discloses wherein the details of the manipulation include one or more of: the type of manipulation found; which routine the manipulation was found in; and an amount of code that was found to have been manipulated (JHI: see par. 5). The motivation for claims 9, 18 is the same motivation as in claims 5 and 14 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to determining whether binary software components have been modified post compilation.

Pierce (Pat. No. US 7178132); “Forward Walking Through Binary Code to Determine Offsets for Stack Walking”;
-Teaches a binary image…to identify a return instruction while waling forward through the binary image…the technique identifies a set of instructions that alter the distance from the top of the stack to a return address on the stack…see col.3 lines 25-38.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436